904 F.2d 701Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert PRESSLEY;  Janice Pressley;  Robin Pressley,Plaintiffs-Appellants,v.GENERAL CONFERENCE OF THE SEVENTH DAY ADVENTISTS, Defendant-Appellee.
No. 89-2063.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  May 24, 1990.Rehearing Denied June 19, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (C/A No. 86-178-HM).
Robert Pressley, Janice Pressley, Robin Pressley, appellants pro se.
David P. Durbin, Jordan, Coyne, Savits & Lopata, Washington, D.C., for appellee.
D.Md.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and HARRISON L. WINTER,* Senior Circuit Judge.
PER CURIAM:


1
Robert Pressley, Janice Pressley, and Robin Pressley appeal from the district court's grant of summary judgment against Janice Pressley's breach of oral contract claim and plaintiffs' Racketeer Influenced and Corrupt Organizations Act action, and directed verdict against plaintiffs' abusive discharge and intentional infliction of emotional distress claims.  The plaintiffs also appeal the jury verdict in favor of defendant on the Pressleys' breach of contract claim.  Our review of the record, the trial transcript, and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)